DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, (claims 1- 13) in the reply filed on 10/03/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because Applicant has not provided any reasons to support that the proposed special technical feature by the examiner make contribution over the prior art. It is noted that these special technical feature cannot qualify as a special technical feature as it does not make a contribution over the prior art
The requirement is still deemed proper; therefore, Claims 14- 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim as the application under examination previously filed.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “the first compounded layer” and “the second compounded layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of compact prosecution, “the first compounded layer” and “the second compounded layer" will be treated as if it were “a first compounded layer” and “a second compounded layer."
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the voltage regulating circuit includes a Zener diode and a resistor”, as recited in claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ya et al. “Silicon-Based Hybrid Energy Cell for Self-Powered Electrodegradation and Personal Electronics”(hereinafter refer to Ya) in view of Feng et al. “Highly transparent and flexible triboelectric nanogenerators: performance improvements and fundamental mechanisms” (hereinafter refer to Feng).
Regarding claims 1 and 4: Ya discloses a self-powered and flexible photodetector system (see Ya, Figs.1(a) and 2(d) as shown below and pages.1-3) comprising: 

    PNG
    media_image1.png
    381
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    524
    media_image2.png
    Greyscale

a triboelectric nanogenerator, TENG, device configured to generate an electrical current from a mechanical movement (see Ya, Figs.1(a) and 2(d) as shown above and pages.1-3); 
a photodetector, PD, sensor (solar cell), formed on the TENG device and configured to detect a light (see Ya, Figs.1(a) and 2(d) as shown above and pages.1-3); and 
a voltage regulating circuit (bridge rectification circuit) electrically connected to the TENG device and the PD sensor (solar cell) and configured to regulate a voltage provided by TENG device to the PD sensor (solar cell) (see Ya, Figs.1(a) and 2(d) as shown above and pages.1-3),
wherein the PD sensor (solar cell) and the TENG device are flexible (see Ya, Figs.1(a) and 2(d) as shown above and pages.1-3) (as claimed in claim 1).  
Ya is silent upon explicitly disclosing wherein the first compounded layer (ITO/PET/PDMS/ITO) includes a polydimethylsiloxane (PDMS) layer, a first polyethylene terephthalate (PET) layer, and a first indium-doped tin-oxide (ITO) layer, the PDMS and the first ITO layers sandwiching the PET layer (as claimed in claim 4).  
Before effective filing date of the claimed invention the disclosed materials were known in order to improve the output performance and transmittance of the TENG.
For support see Feng, which teaches wherein the first compounded layer (ITO/PET/PMDS/ITO/PET) includes a polydimethylsiloxane (PDMS) layer, a first polyethylene terephthalate (PET) layer, and a first indium-doped tin-oxide (ITO) layer, the PDMS and the first ITO layers sandwiching the PET layer (See Feng, Fig.1 as shown below and abstract) (as claimed in claim 4).  

    PNG
    media_image3.png
    332
    758
    media_image3.png
    Greyscale

Ya discloses the claimed invention except for the materials and the layers arrangement of first compounded layer/TENG device.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ya and Feng to enable the known first compounded materials layer (ITO/PET/PMDS/ITO/PET) and arrangement of first compounded layer/TENG device as taught by Feng in order to improve the output performance and transmittance of the TENG, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving the output performance and transmittance of the TENG involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416. 
In addition, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Yan TENG device with Feng TENG device known to improve the output performance and transmittance of the TENG, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding claim 2: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 1 as above. The combination of Ya and Feng further teaches wherein the TENG device (ITO/PET/PMDS/ITO/PET) includes a first compounded layer (ITO/PET/PMDS) separated by a gap G (space/gap created between spacer) from a second compounded layer (ITO/PET), the first and second compounded layers (ITO/PET/PMDS/ITO/PET) being bonded to each other at certain locations (See Feng, Fig.1 as shown above). 
Regarding claim 3: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 2 as above. The combination of Ya and Feng further teaches wherein a movement of one of the first and second compounded layers (ITO/PET/PMDS/ITO/PET) relative to another of the first and second compounded layers (ITO/PET/PMDS/ITO/PET) generates an electrical current (See Feng, Fig.1 as shown above and see Ya, Figs.1(a) and 2(d) as shown above).  
Regarding claim 5: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 4 as above. The combination of Ya and Feng further teaches wherein the second compounded layer (ITO/PET) includes a second PET layer and a second ITO layer (See Feng, Fig.1 as shown above).
Regarding claim 9: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 5 as above. The combination of Ya and Feng further teaches wherein the gap is formed directly between the second ITO layer of the second compounded layer (ITO/PET) of the TENG device and the PDMS layer of the first compounded layer (ITO/PET/PMDS) of the TENG device (See Feng, Fig.1 as shown above).
Regarding claim 10: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 1 as above. The combination of Ya and Feng further teaches two electrodes (ITO) formed on the PD sensor (solar cell) (see Ya, Figs.1(a) and 2(d) as shown above), 
one electrode electrically connected to the first compounded layer (ITO/PET/PMDS) of the TENG device and the other electrode (ITO) connected to the second compounded layer (ITO/PET) of the TENG device (See Feng, Fig.1 as shown above).  
Regarding claim 11: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 1 as above. The combination of Ya and Feng further teaches wherein the TENG device and the PD sensor (silicon (Si) solar cell, note: silicone is known as a transparent material) are transparent (see Ya, Figs.1(a) and 2(d) as shown above and pages.1-3).  
Regarding claim 12: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 1 as above. The combination of Ya and Feng further teaches wherein the PD sensor (solar cell) is formed directly on the TENG device (see Ya, Figs.1(a) and 2(d) as shown above). 
Claim(s) 6- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ya et al. “Silicon-Based Hybrid Energy Cell for Self-Powered Electrodegradation and Personal Electronics”(hereinafter refer to Ya) and Feng et al. “Highly transparent and flexible triboelectric nanogenerators: performance improvements and fundamental mechanisms” (hereinafter refer to Feng) as applied to claim 5 above, and further in view of Bakr et al. (WO 2017/033092 A1, hereinafter refer to Bakr).
Regarding claim 6: Ya as modified teaches a self-powered and flexible photodetector system as applied to claim 5 above. The combination of Ya and Feng is silent upon explicitly disclosing wherein the PD sensor includes an organometallic halide perovskite layer.  
Before effective filing date of the claimed invention the disclosed wherein the PD sensor (solar cell) were known to include an organometallic halide perovskite layer in order to enhanced photocurrent generation and/or collection or the overall power conversion efficiency upon use in photovoltaic devices. 
For support see Bakr, which teaches wherein the PD sensor (solar cell) includes an organometallic halide perovskite layer (see Bakr, Fig.1.17 as shown below, summary, and general discussion pages.7-8). 

    PNG
    media_image4.png
    346
    595
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ya, Feng, and Bakr to enable the PD sensor (solar cell) to include an organometallic halide perovskite layer as taught by Bakr in order to enhanced photocurrent generation and/or collection or the overall power conversion efficiency upon use in photovoltaic devices (see Bakr, Fig.1.17 as shown above, summary, and general discussion pages.7-8). 
Regarding claim 7: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 6 as above. The combination of Ya, Feng, and Bakr further teaches wherein the organometallic halide perovskite layer includes CH3NH3Pbl3 (methylammonium lead iodide (MAPbI3)) (see Bakr, Fig.1.17 as shown above, summary, and general discussion pages.7-8).
Regarding claim 8: Ya as modified teaches a self-powered and flexible photodetector system as set forth in claim 7 as above. The combination of Ya, Feng, and Bakr is silent upon explicitly disclosing wherein the organometallic halide perovskite layer is formed directly on the second PET layer of the second compounded layer of the TENG device.  
However, enabling the combination of Ya, Feng, and Bakr to modify the Ya TENG device according to the teachings of Feng TENG device and to modify the Ya PD sensor (solar cell) according to the teachings of Bakr PD sensor (solar cell) necessarily results the claimed limitation of the organometallic halide perovskite layer formed directly on the second PET layer of the second compounded layer of the TENG device as now specified in claim 8.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896